DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 8/11/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 5/11/2022 listed below have been reconsidered as indicated.
a)	The objections and rejections of claims 2 and 25 are rendered moot by the cancellation of the claims and are withdrawn as such.

b)	The rejections of claims 1, 3-24 and 26-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

c)	The rejections of claim(s) 1-30 under 35 U.S.C. 102(a)(2) as being anticipated by Frenz (WO 2020/123316 A2) are withdrawn as Frenz falls under the 35 U.S.C. 102(b)(2(C) exception.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Information Disclosure Statement
U.S. Patent documents on the 8/11/2022 identified as Desig. ID 12 and 13 have been lined through. The references have been lined through because copies of the cited information or the portions which caused it to be listed were not provided. See MPEP 609.01. It is also noted that 37 CFR 1.98(a)(2)(iii) requires a copy of a pending U.S. application that is being cited in an IDS if the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.). The reference to an application is considered to include information that is not part of the specification, such as Office Actions and Remarks in response to Office Actions that are part of the application prosecution history. An application is not static, but evolves over time during the course of prosecution. See MPEP 609.04(a). No material for these applications has been provided, and thus, they have not been considered. When citing to a pending U.S. patent application that has been published under 35 U.S.C. 122(b) (eighteen-month publication), the USPTO prefers that the citation be to the patent application publication (by publication number) rather than to the application itself (by application number).
	
Specification
The use of terms, such as Illumina™ and NextSeq™, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Applicant is requested to review the specification for trade names or marks used in commerce.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 26, 27, 28, 29, 30, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salmen (BioRxiv 358937; doi: https://doi.org/10.1101/358937; previously cited) and Belgrader (US 2018/0282803 A1; previously cited).
Rejection of claim 14 is further evidenced by Stahl (Science. 2016. 353(6294):78-82).
Regarding claims 1 and 24, Salmen teaches contacting a biological sample with an array comprising a plurality of capture probes, where the capture probes have a spatially barcoded DNA oligonucleotides and a capture domain (p. 11, Array production and Tissue handling, staining and imaging).
Salmen further teaches determining the sequence of the spatially barcoded DNA oligonucleotides and the sequence of the transcript that hybridized with the DNA oligonucleotide (p. 12, Library preparation and sequencing; and p. 13, Mapping, gene counting and demultiplexing). Because the sequence of the transcript that hybridized with the DNA oligonucleotides is determined, Salmen teaches a step of hybridizing the capture domain to the nucleic acid transcript. This is analogous to new step (b) of claim 1.
The sequencing information is used to map the location of the transcripts to a tissue section from which the transcripts were obtained (p. 14, Visualization of cell distribution and interpolation).
It is further noted that Salmen is interested in the expression and location of immune cells, including T cells and B cells (p. 20, Figure 1; and p. 23, Figure 3).
Regarding claim 14, Salmen teaches cDNA synthesis was carried out as previously described by Stahl. Stahl teaches the cDNA synthesis is as result of extending the capture probe (Fig. 2).
Regarding claim 15, Salmen teaches the capture probes have a semi-randomized UMI sequence (p. 13, Mapping, gene counting and demultiplexing).
Regarding claims 16, 29 and 30, Salmen teaches using the extended capture probe in the generation of a second strand that comprises the spatial barcode and a sequence that corresponds to the transcripts (p. 12, Library preparation and sequencing).
Regarding claims 18 and 32, Salmen teaches the biological sample is a tissue sample (p. 11, Tissue handling, staining and imaging).
Regarding claim 19, Salmen teaches the transcripts are mRNA (p. 4, RESULTS).
Regarding claim 21, Salmen teaches imaging the biological sample (p. 11, Tissue handling, staining and imaging).
Regarding claim 22, Salmen teaches sequencing all of the barcode and at least a portion of sequence derived from the transcript (p. 13, Mapping, gene counting and demultiplexing).
Regarding claim 23, Salmen teaches determining the presence of at least two transcripts at a location in the biological sample (p. 23, Figure 3).
Salmen does not specifically teach the capture domain hybridizes to a nucleic acid encoding an immune cell receptor of the immune cell clonotype, hybridizing the capture domain to the nucleic acid encoding the immune cell receptor of the immune cell clonotype, determining at least a portion of the sequence of the nucleic acid encoding the immune cell receptor or a complement thereof, and using the sequences to determine the presence of the immune cell clonotype at a location in the biological sample as required by claim 1. Salmen does not teach the elements of claims 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 17, 20, 26, 27, 28, 29 and 30.
Belgrader teaches a method of sequencing related to B cells and T cells, the cells that are of interest to Salmen as previously noted.
Regarding claims 1, 22, 24 and 31, Belgrader teaches using capture probes having a barcode and a capture domain that hybridizes to a nucleic acid encoding an immune cell receptor of the immune cell clonotype, including in a specific manner (para. 249). See also Figure 23 for the general structure of the capture probes. 
Belgrader teaches probes include sequences hybridizing with a first analyte (para. 24, 35, 42), which is a nucleic acid molecule with a nucleic acid sequence or complement that encodes at least a portion of a V(D)J sequence of an immune cell receptor (para. 31, 40, 48).
Belgrader provides exemplary capture probes for alpha, beta, gamma and delta chains from the TCR in Figures 27A, 27B, 27D, 50B and 50C. See also para. 246.
Belgrader teaches hybridization between nucleic acids (para. 148, 199. 376).
Belgrader further teaches sequencing the captured nucleic acids encoding an immune cell receptor (para. 25-27).
Regarding claims 3, 5 and 26, Belgrader teaches capture probes for the analysis of constant regions of TCR alpha chains, beta chains, delta chains and gamma chains (para. 249).
Regarding claims 4, 6, 27 and 28, Belgrader teaches the CDR1, CDR2 and CDR2 regions complement an antigen (para. 246), which results in the clonotype of the T cell.
Regarding claims 7, 9, 11 and 26, Belgrader teaches capture probes for the analysis of the constant regions of kappa or lambda of the light chains or the heavy chains (para. 247).
Regarding claims 8, 10, 12, 27 and 28, Belgrader teaches the CDR1, CDR2 and CDR2 regions complement an antigen (para. 246), which results in the clonotype of the B cell.
Regarding claim 13, Belgrader teaches a probe that hybridizes to the poly(A) sequence of a transcript (para. 276).
Regarding claim 17, Belgrader teaches enriching selected targets using biotinylated primers and streptavidin through a “pulling down” process (para. 199, 265, 266, 267, 421).
Regarding claims 14 and 16, Belgrader teaches extending the capture probe using the transcript as a template (Fig. 19).
Regarding claim 15, Belgrader teaches the barcode containing oligonucleotides are cleavable from the beads (para. 157).
Regarding claim 19, Belgrader teaches the nucleic acid encoding the immune cell receptor is mRNA (Fig. 19).
Regarding claim 20, Belgrader teaches the molecules captured are genomic DNA or mRNA (para. 27, 36, 44, 125, 199).
Belgrader does not teach step (a) of claims 1 or 24, or the elements of claim 2.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the method of Salmen by incorporating the capture probes targeting immune cell receptors of Belgrader into the array of Salmen. One would have been motivated to modify the method and the array of Salman because immune cells express various adaptive immunological receptors relating to immune function and play a part in the immune response by specifically recognizing and binding to antigens and aiding in their destruction (para. 244). This would allow one of ordinary skill to not only understand where immune cells clustered as depicted in Figure 3 of Salmen but also to understand the clonal diversity of the immune cells found within the tumors analyzed by Salmen. The modification has a reasonable expectation of success as it simply incorporates known capture probes into the known array of Salmen for the purpose of capturing known targets of interest, i.e. genomic sequences encoding immune cell receptors and/or transcript sequences encoding immune cell receptors.
Alternatively, it would have been prima facie obvious to have modified the method of Belgrader by immobilizing the capture probes within an array, e.g. a random array, similar to that done in Salmen. One would have been motivated to make such a modification as it would allow one to identify the location of the clonotypes within the tissue samples of Belgrader (para. 121). The modification has a reasonable expectation of success as it simply incorporates known capture probes into the known array of Salmen for the purpose of capturing known targets of interest, i.e. genomic sequences encoding immune cell receptors and/or transcript sequences encoding immune cell receptors.

Response to the traversal of the 103 rejections
The Remarks characterize the standard for a prima facie case of obviousness (p. 11-12).
The above analysis and rejection of the claims is consistent with Office policy as put forth in the MPEP.

The Remarks argue the cited references do not teach one skilled in the art to perform the methods recited in claims 1 and 24, emphasizing the amendments to new step (b) (p. 12).
The arguments have been fully considered and as a whole, the references teach and/or suggest each of the elements of the methods as described above, including the newly amended step (b).

The Remarks argue Salmen does not teach the claimed capture domains or the analysis of immune receptors and Belgrader does not cure the deficiency (p. 12-13). The Remarks argue Belgrader does not specifically teach how to capture or analyze TCRs and BCRs. The Remarks further argue the rejection fails to provide any express teaching or suggestion to use capture probes that bind immune cell receptors encoding nucleic acids. The Remarks contrast Belgrader with the disclosure of the instant specification which provides nearly 200 immune receptor-specific capture probes. The Remarks appear to conclude Belgrader is not enabled and thus, the combination does not render obvious the claims. See p. 12-13.
The arguments have been fully considered but are not persuasive. Belgrader teaches analyzing V(D)J regions of nucleic acids encoding TCRs and BCRs as analytes and using probes that hybridize to those analytes as discussed above. While Belgrader does teach a limited number of probes and sequences specific for alpha, beta, gamma and delta sequences of TCRs, it is the examiner’s position the state of the art was such that one reading Belgrader would readily understand which probes are used to capture TCR and BCR sequences, including those that encode the V(D)J region. In other words, the one of ordinary skill in the art would have had the knowledge to implement the analysis and process contemplated by Belgrader. The instant specification admits that such probes were previously known as demonstrated by the cited Balazs (WO 2011/008502 A2; cited on the 2/8/2022 IDS) and Vazquez references (p. 40). Furthermore, the following references demonstrates the analysis of immune cell receptor sequences using probes and primers was well-established: Faham (WO 2010/053587 A2); Faham (US 2011/0207134 A1); Johnson (WO 2012/083225 A2); Barken (WO 2013/033271 A2); Zheng (US 2013/0065768 A1); Faham (WO 2013/090390 A2; para. 18); Pepin (US 2013/0202718 A1); Asbury (WO 2013/155119 A1); Pepin (WO 2013/158936 A1); Asbury (US 2013/0302801 A1) and Pugh (WO 2017/177308 A1). Furthermore, Mulder (Blood Advances. 2018. 2(23):3506-3514) demonstrates that several approaches to TCR analysis were known, including the design parameters for probes for V(D)J analysis. Thus, the ordinary artisan would be enabled to carry out the analysis of Belgrader based on level of knowledge in the field regarding such analyses.

Conclusion
	No claims allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634